Title: Wilhem & Jan Willink and Nicolaas and Jacob Van Staphorst to John Adams, 31 Mar. 1786
From: Van Staphorst, Jacob,Van Staphorst, Nicholas,Willink, Wilhem,Willink, Jan
To: Adams, John


          
            
              Sir
            
            

              Amsterdam

               The 31st. March 1786.
            
          

          We are favour’d with your most Esteemed Letter of the 24th. Instt. and take due Notice of
            the acceptances, and drafts made by your Excelly. to Whom
            Due honour Shall be Paid by Messr. Puller.
          Your Inclosed is Come to hand, Receive our thanks for your Punctual
            Care.
          We have the Honour to Remain with perfect Consideration / Sir /
            Your Excells. most obedt. Humble
            Servants

          
            
              Wilhem & Jan Willink
            
          
          
            
              Nico. & Jacob van
                Staphorst.
            
          
        